DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-33, 36-37, 39 and 40, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,242,430 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because US Pat. No. 11,242,430 B2 teaches each and every component and reads upon the claims of the present application in anticipatory manner.
Regarding claims 21-33, 36-37, 39 and 40, US Pat. No. 11,242,430 B2 teaches a compound having at least two functional groups with the formula
    PNG
    media_image1.png
    119
    217
    media_image1.png
    Greyscale
, wherein X is O, S or N, R1 is alkyl or H, R2-R4 is alkyl or H, R5 is alkyl or H, wherein the compound further comprises one or more additional functional groups that a reactive with compound (1) such that the compound is self-crosslinkable (See claims 1-5), wherein the additional functional groups are hydroxyl, ester linkages (See claim 6 and 7). The compound is obtained from reactants comprising a reaction product of a mono-aldo or keto functional compound and hydrazide, and a component comprising two or functional groups (claim 8-11), and a coating composition comprising the above compound and a filming form resin (claim 12-20).

Pertinent Prior Art
The first closest prior art is Lin et al., “The new compound bis(p-phenylurazole)sulfone,” MRL Bulletin of Research and Development, vol. 5(1), pp. 1010-2744 (1991), (hereinafter Lin) as cited IDS dated 02/11/2022. Lin teaches a bis(p-phenyl carbethoxysemicarbazide)sulfone compound which has the formula 
    PNG
    media_image2.png
    236
    669
    media_image2.png
    Greyscale
that is cyclized to form a bis(phenyl urazole) sulfone that is used as a fast curing agent for an epoxy resin. (See abstract and page 103).
Lin does not teach a compound having at least two functional groups of the claimed structure (I), wherein either R3 or R4 is an alkyl, aryl, alkylaryl or hydrogen group.

The second closest prior art is US 2013/0079488 A1 to Hitzler (hereinafter Hitzler) as cited IDS dated 02/11/2022. Hitzler teaches semicarbazones having the formula (1) 
    PNG
    media_image3.png
    114
    421
    media_image3.png
    Greyscale
, used as accelerators for epoxy resin composition (See abstract and para 6-12).
Hitzler does not teach a compound having at least two functional groups of the claimed structure (I). 

The third closest prior art is EP 0765922 A1 to Oberg (hereinafter Oberg) as cited IDS dated 02/11/2022. Oberg teaches a polymer having at least one functional group with the formula 
    PNG
    media_image4.png
    101
    179
    media_image4.png
    Greyscale
wherein L is –NH- or –O-, and R6 and R7 are hydrogens. (See abstract and page 6, ln 53 to page 7, ln 4).
Oberg does not teach a compound having at least two functional groups of the claimed structure (I).

The fourth closest prior art is US 2015/0291831 A1 to Yamauchi, (hereinafter Yamauchi) as cited IDS dated 02/11/2022. Yamauchi teaches a compound having the formula
    PNG
    media_image5.png
    176
    414
    media_image5.png
    Greyscale
, wherein R1, R2 or R4 are the formula 
    PNG
    media_image6.png
    387
    371
    media_image6.png
    Greyscale
. (para 39-41).
Yamauchi does not teach a compound having at least two functional groups of the claimed structure (I).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395. The examiner can normally be reached Mon-Fri, Flex schedule 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HA S NGUYEN/             Examiner, Art Unit 1766